PER CURIAM.
This is an appeal from (1) an order of Judge Johnson overruling a demurrer interposed by appellant to a complaint seeking relief under the Uniform Declaratory Judgment Act, Volume 1, Title 10, Chapter 24 of the 1952 Code, and (2) an order of Judge Martin deciding the case on its merits.
The order of Judge Martin, which will be reported, is affirmed and adopted as the opinion of this Court. The controversy between the parties as to the construction of the contracts referred to in the order of Judge Martin presented a proper case for declaratory relief. The order overruling the demurrer to the complaint is also affirmed.